

Exhibit 10(aa)


CBS CORPORATION


MATCHING GIFTS PROGRAM FOR DIRECTORS
(Dated December 16, 2008, as amended on January 31, 2019)




1.
PURPOSE OF THE PROGRAM



The CBS Corporation Matching Gifts Program for Directors (the “Program”) allows
each Director (as defined in Paragraph 2) of CBS Corporation (the “Company”) to
request that the Company match his or her donations to eligible tax-exempt
organization(s) (the “Donee(s)”). Director donations will be matched by the
Company at the rate of one dollar for each dollar contributed up to $25,000 for
each fiscal year. The purpose of the Program is to recognize the interest of the
Company and its Directors in supporting worthy charitable organizations. The
Program is the exclusive means by which a Director may request donations from
the Company to Donees.


2.
ELIGIBILITY



Each current member (each, a “Director”) of the Board of Directors of the
Company (the “Board”) shall be eligible to participate in the Program, unless
and until the Program is terminated in accordance with Paragraph 6.


3.
MATCHING DONATION REQUEST



When a Director becomes eligible to participate in the Program, he or she may
make a written request to the Company, on a form provided by the Administrator
(as defined in paragraph 7), designating the Donee(s) to which the Director has
made a donation and which the Director intends to be the recipient(s) of the
Company’s matching donation to be made on his or her behalf.


4.
DONEES



In order to be eligible to receive a donation, a recommended Donee must be, at
the time any matching donation is to be made hereunder: (i) recognized under the
Internal Revenue Code as a 501(c)(3) public charity; or (ii) an accredited
public or non-profit school, school district, college or university to which
contributions are tax-deductible under the Internal Revenue Code of the United
States.


5.
FUNDING AND PROGRAM ASSETS



Neither the participating Directors nor their recommended Donee(s) shall have
any rights or interests in any assets of the Company identified for such
purpose. Nothing contained in the Program shall create, or be deemed to create,
a trust, actual or constructive, for the benefit of a Director or any
recommended Donee, or shall give, or be deemed to give, any Director or Donee
any interest in any assets of the Program or the Company.


6.
AMENDMENT OR TERMINATION



The Board may, at any time, amend, suspend, or terminate the Program. However,
once a participating Director requests that the Company make a matching donation
to a Donee, the Program may not be amended, suspended or terminated with respect
to such request,


 

--------------------------------------------------------------------------------




unless there has been an adverse change in laws or regulations affecting the
Program (e.g., reduction or elimination of the tax deductibility of the donation
by the Company).


7.
ADMINISTRATION



The Program shall be administered by the Office of the Executive Vice President,
Chief Administrative Officer (“Administrator”). The Administrator shall have
authority, subject to the provisions of the Program, to prescribe procedures and
guidelines relating to the Program.


8.
NON-ASSIGNMENT



A Director’s rights and interests under the Program may not be assigned or
transferred.


9.
EFFECTIVE DATE



The Program effective date is December 16, 2008.










 